J-S17040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                    v.

WAYNE CUMMINGS

                         Appellant                 No. 3739 EDA 2016


     Appeal from the Judgment of Sentence entered October 27, 2016,
          in the Court of Common Pleas of Philadelphia County,
          Criminal Division at No(s): CP-51-CR-0003874-2010 &
                         CP-51-CR-0003875-2010.


BEFORE: BENDER, P.J.E., LAZARUS, J. and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                         FILED MAY 16, 2018

     Wayne Cummings appeals from the judgment of sentence imposed

following resentencing. We affirm.

     The pertinent facts and procedural history are as follows: On June 14,

2011, the trial court convicted Cummings for multiple counts of sex offenses

he perpetrated on two girls, ages 11 and 12.    On December 2, 2011, the

trial court sentenced him to an aggregate term of 7 to 14 years of

imprisonment.   Cummings filed a timely appeal to this Court, in which he

challenged the trial court’s determination that he was a sexually violent

predator (“SVP”).   We rejected this claim, and affirmed his judgment of

sentence in an unpublished memorandum filed on March 27, 2013.

Commonwealth v. Cummings, No. 276 EDA 2012.
J-S17040-18



     Thereafter, Cummings filed a timely PCRA petition, in which he

asserted that his aggregate 7 to 14 year judgment of sentence included the

imposition of mandatory minimum sentence that had been declared

unconstitutional in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).

The Commonwealth agreed that Cummings was entitled to resentencing.

Thus, on October 27, 2016, the trial court resentenced Cummings to an

aggregate 6 to 12 year judgment of sentence. This appeal follows the denial

of Cumming’s motion to modify sentence.       Both Cummings and the trial

court have complied with Pa.R.A.P. 1925.

     Cummings raises the following issues on appeal:

        Was [Cummings] entitled to a new [SVP] evaluation by the
        Pennsylvania Sex Offenders [Assessment] Board prior to
        his resentencing.

        [Whether] a sentence requiring lifetime registration for
        multiple convictions in one proceeding contravenes the
        Pennsylvania Supreme Court holding in A.S. v. State
        Police, 143 A.3d 896 (Pa. 2016), that such registration
        requires fist “an act, a conviction and a subsequent act.”

        Has the [Pennsylvania] Department of Corrections applied
        the restructured sentence correctly?

Cummings’ Brief at 5 (excess capitalization omitted).

     In his supporting argument, Cummings concedes that his first two

issues were correctly disposed of by the trial court. He nevertheless claims

that the “Department of Corrections has calculated the expiration of [his]

maximum [sentence pursuant to the new 6-12 year aggregate] incorrectly




                                    -2-
J-S17040-18



and we wish that this opinion could rectify the situation.” Cummings’ Brief

at 9.

        Initially, we note that because Cummings did not raise this third claim

in his Pa.R.A.P. 1925(b) statement it is waived.         See generally, See

Commonwealth v. Pukowsky, 147 A.3d 1229 (Pa. Super. 2016).

Moreover, absent waiver, the trial court has no authority to grant such relief.

Rather, the only procedural avenue by which a criminal defendant can

pursue a claim alleging that the Department of Corrections miscalculated his

credit for time served is by filing a separate lawsuit in Commonwealth Court.

See generally, Commonwealth v. Wyatt, 115 A.3d 876 (Pa. Super.

2015).

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/18




                                      -3-